Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 1 of 34
Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 2 of 34
Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 3 of 34
Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 4 of 34
Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 5 of 34
Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 6 of 34
Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 7 of 34
Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 8 of 34
Case 20-34576-KLP   Doc 113    Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                              Document     Page 9 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 10 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 11 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 12 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 13 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 14 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 15 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 16 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 17 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 18 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 19 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 20 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 21 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 22 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 23 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 24 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 25 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 26 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 27 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 28 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 29 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 30 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 31 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 32 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 33 of 34
Case 20-34576-KLP   Doc 113 Filed 04/12/21 Entered 04/12/21 15:07:09   Desc Main
                           Document    Page 34 of 34
